DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 4-10, 12, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 2-3, 4-10, 12, 14 and 20, the term “preferably” renders these claims indefinite because, it is unclear if applicant is attempting to positively claim these limitations or if they have no patentable weight as they are simply optional limitations.
For claim 3, the claim is also indefinite because there is no antecedent basis for “said crushing surface”.
For claim 20, the claim also indefinite because the claim is directed to “said jaw liner” but the preamble for it’s parent claim, independent claim 19, recites a “jaw liner clamping tool for a jaw crusher” and as such, the jaw linear 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,804,345 to DeDiemar (DeDiemar).
Concerning claim 1, DeDiemar discloses a jaw crusher assembly comprising: 
a jaw crusher having first and second jaws (6, 7), at least one of said jaws having a jaw liner (13, 14 and 34, 36); and 
a jaw liner clamping tool comprising: 
a shaft (22, 23); 
a clamping head (E1 in the figure reproduced below) coupled to the shaft (22, 23), the clamping head (E1) comprising a first clamping portion having a clamping surface (E2 in the figure reproduced below); and 
a releasable fastening mechanism (24, 26), 

Concerning claim 2, DeDiemar discloses said jaw liner (13, 14 and 34, 36) has a crushing surface (figure 3 and figure 4), said clamping surface (E2) engaging with said crushing surface (at 16, 17 and 41, 48), preferably with an edge of said crushing surface.
Concerning claim 4, DeDiemar discloses the clamping surface (E2) of said first clamping portion is substantially planar.
Concerning claim 5, DeDiemar discloses said shaft (22, 23) projects from an underside of said clamping head, said clamping surface (E2) being provided on the underside of said clamping head.
Concerning claim 6, DeDiemar discloses said clamping head (E1) comprises a plate (as the head itself is a plate).
Concerning claim 7, DeDiemar discloses said clamping head comprises a second clamping portion (E3 in the figure reproduced below) having a clamping surface engaging with the jaw to which said jaw liner is fitted, said shaft preferably being located between said first and second clamping portions, and wherein, preferably, said clamping surface of said second clamping portion is provided on an underside of said clamping head.
Concerning claim 11, DeDiemar discloses said fastening mechanism (24, 26) is adjustable to allow the clamping tool to be tightened to exert a clamping force.
Concerning claim 12, DeDiemar discloses the fastening mechanism (24, 26) is coupled to the shaft (22, 23), preferably to an end of the shaft, or otherwise at a location distal the clamping head, and wherein said fastening mechanism preferably comprises at least one nut mounted on a threaded portion of said shaft.
Concerning claim 13, DeDiemar discloses said at least one of said first and second jaws comprises a jawstock (38, 68) to which said jaw liner (13, 14, 34, 36) is fitted, said clamping tool engaging with said jawstock and said jaw liner to clamp said jaw liner to said jawstock.
Concerning claim 14, DeDiemar discloses the first clamping portion (E1) has a clamping surface in engagement with a crushing surface (see figures 3 and 4) of said jaw liner, preferably with an edge of said crushing surface, and said second clamping portion has a clamping surface in engagement with said jawstock.
Concerning claim 15, DeDiemar discloses a wedge-receiving recess (16, 18 and 17, 19 and 41, 42 and 48, 49) is defined between an end of said jaw liner and a portion of said jawstock, said clamping head (E1) extending over said recess.
Concerning claim 16, DeDiemar discloses said jawstock includes at least one socket (18, 19 and 42, 49), said shaft (22, 23) of said clamping tool being inserted in one of said at least one socket.
Concerning claim 17, DeDiemar discloses a wedge-receiving recess (16, 18 and 17, 19 and 41, 42 and 48, 49) is defined between an end of said jaw liner 
Concerning claim 18, DeDiemar discloses a free end of said shaft  (22, 23) projects from said socket (18, 19, 42, 49), and wherein said fastening mechanism (24, 26) fastens said free end of said shaft to said jawstock.
Concerning claim 19, DeDiemar discloses a jaw liner clamping tool for a jaw crusher, the clamping tool comprising:

a shaft (22, 23); 
a clamping head (E1) coupled to the shaft (22, 23), the clamping head comprising a first clamping portion having a clamping surface (E2); and 
a releasable fastening mechanism (24, 26) wherein said shaft and said fastening mechanism are configured for coupling said clamping tool to said jaw so that said clamping surface engages said jaw liner to releasably clamp said jaw liner to said at least one jaw (as it is capable of doing so).
Concerning claim 20, DeDiemar discloses said jaw liner has a ridged crushing surface, and clamping surface has a width that is at least equal to, and preferably greater than, the pitch between adjacent ridges of the crushing surface (as it is capable of being used with such a jaw liner).

Claim(s) 1, 4, 6-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0023370 to Lindberg et al (Lindberg).
Concerning claim 1, Lindberg discloses a jaw crusher assembly comprising: 
a jaw crusher having first and second jaws (11, 12), at least one of said jaws having a jaw liner (15, 16); and 
a jaw liner clamping tool (18, 28) comprising: 
a shaft (55, 66); 
a clamping head (33, 36, 59) coupled to the shaft (55, 66, 67), the clamping head (33, 36, 59) comprising a first clamping portion having a clamping surface (62, 68); and 
a releasable fastening mechanism (52 and at 57 and at 67), 
wherein clamping tool is coupled to said at least one jaw by said shaft and said fastening mechanism, with said clamping surface engaging said jaw liner to releasably clamp said jaw liner to said at least one jaw.
Concerning claim 4, Lindberg discloses the clamping surface (62, 68) of said first clamping portion is substantially planar.
Concerning claim 6, Lindberg discloses said clamping head (33, 36, 59) comprises a plate (as the head itself is a plate).
Concerning claim 7, Lindberg discloses said clamping head comprises a second clamping portion  having a clamping surface (E11 in the figure reproduced below) engaging with the jaw to which said jaw liner is fitted, said 
Concerning claim 8, Lindberg discloses said clamping surface (E11) of said second portion is provided by a flange provided on said clamping head (36), preferably projecting from the underside of the clamping head.
Concerning claim 9, Lindberg discloses said clamping head (33, 36, 39) is pivotably coupled to the shaft (55, 66, 67) for pivoting movement about a pivot axis, and wherein, preferably, said clamping head comprises first and second clamping portions on opposite sides of the pivot axis.
Concerning claim 10, Lindberg discloses said shaft (55, 66, 67) passes through a slot (49, 80) formed in the clamping head, and is coupled to said clamping head by a pivot joint, and wherein said pivot joint is preferably provided on an obverse side of the head.
Concerning claim 11, Lindberg discloses said fastening mechanism (52 and at 57 and at 67) is adjustable to allow the clamping tool to be tightened to exert a clamping force.
Concerning claim 12, Lindberg discloses the fastening mechanism (52 and at 57 and at 67) is coupled to the shaft (55, 66, 67), preferably to an end of the shaft, or otherwise at a location distal the clamping head, and wherein said fastening mechanism preferably comprises at least one nut mounted on a threaded portion of said shaft.
Concerning claim 13, Lindberg discloses said at least one of said first and second jaws comprises a jawstock (13, 14) to which said jaw liner (15, 16) is fitted, said clamping tool (18, 28) engaging with said jawstock (13, 14) and said jaw liner (15, 16) to clamp said jaw liner to said jawstock.
Concerning claim 15, Lindberg discloses a wedge-receiving recess (31, 34) is defined between an end of said jaw liner and a portion of said jawstock, said clamping head extending over said recess.
Concerning claim 16, Lindberg discloses said jawstock (13) includes at least one socket (see figure 4), said shaft (55, 66, 67) of said clamping tool being inserted in one of said at least one socket.
Concerning claim 17, Lindberg discloses a wedge-receiving recess (31, 34) is defined between an end of said jaw liner and a portion of said jawstock, said clamping head extending over said recess, and wherein said at least one socket opens onto said recess.
Concerning claim 18, Lindberg discloses a free end of said shaft (55, 66, 67) projects from said socket, and wherein said fastening mechanism (52, at 57 and at 67) fastens said free end of said shaft to said jawstock.
Concerning claim 19, Lindberg discloses a jaw liner clamping tool for a jaw crusher, the clamping tool comprising:
a shaft (55, 66, 67); 
a clamping head (33, 36, 39) coupled to the shaft, the clamping head comprising a first clamping portion having a clamping surface; and 

Concerning claim 20, Lindberg discloses said jaw liner has a ridged crushing surface, and clamping surface has a width that is at least equal to, and preferably greater than, the pitch between adjacent ridges of the crushing surface (as it is capable of being used with such a jaw liner).


    PNG
    media_image1.png
    588
    548
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    558
    637
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 3153512 and 2465607 discloses similar clamping tools to DeDiemar.  U.S. Patent Application Publication No. 2015/0174580 discloses another type of clamping tool (10) for a jaw crusher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/27/2021